DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the species identified as: 
    PNG
    media_image1.png
    254
    305
    media_image1.png
    Greyscale
 in the reply filed on 9/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). It is noted that this species is seen to be free of the art. As such, the examiner has withdrawn the species requirement and the claims in their entirety will be examined herein. 

Claim Rejections - 35 USC § 112 – 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is drawn to MTM SK derivatives and SDK derivatives having the formula: MTM-SK/SDK-R2 wherein R2 can be an amino acid derivative or a dipeptide derivative. In the absence of the identity of moieties intended to modify an art recognized chemical core, described structurally or by chemical name, the identity of a derivative would be difficult to ascertain. In the absence of said moieties, the claims containing the term “derivative” are not described particularly sufficiently to distinctly point out that which applicant intends as the invention. In the present case the examiner understands that MTM-SK/SDK-R2 represent MTM SK derivatives and SDK derivatives. However, it would be unclear as to what was embraced by an amino acid or dipeptide derivative. 
	Claims 2, 5, 7, and 16-19 are additionally rejected for the same reasons as it is unclear what is embraced by a tryptophan derivative; or phenylalanine derivative; an amino acid dipeptide derivative; an amino acid derivative; a dipeptide derivative; or the derivatives of claims 17-19.
	Claim 1 is indefinite wherein the claim states that R2 “can be an…” Applicants should not state what the variables can be, but rather applicants should state what the variables are. Changing “can be” to “is” would obviate this rejection.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 112 – 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims of the present application are drawn compounds having to the formula MTM-SK/SDK-R2 wherein R2 is an amino acid or dipeptide derivative. This formula would embrace attaching the R2 group anywhere on the MTM-SK/SDK moiety. Applicants do not have support for attaching any amino acid or dipeptide derivative, which theoretically includes any compound since derivatives are not defined, to any position of the MTM-SK or MTM-SDK core. The compounds MTM-SD and MTM-SDK are clearly defined in figure 1, however applicants have only shown they were in possession for compounds substituted with R2 as set forth in the compound of formula II on page 7:
    PNG
    media_image2.png
    359
    722
    media_image2.png
    Greyscale

	Likewise, page 7, paragraph [0033] states that the sugars in the compound can be different from those shown such as those in various references. Applicants cannot be said to have described something by referring one to another reference. Likewise, applicants only made compounds having the specified sugars of formula II above. 
	The examiner does not believe applicants were in possession of compounds having the R2 group attached to anywhere but that in formula II. Likewise, the examiner believes applicants were only in possession of the compounds having the sugars set forth in Formula II. The support in the specification is not adequate for the claim to the broad genus comprising the various and diverse moieties intended to modify the chemical core claimed.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,447,135 and US 11,224,609. Both of these patents disclose structurally similar compounds for the same use claimed herein. However, the compounds herein at least differ in requiring an additional CH-CH3 group linking the R2 group to the C(R1) group. See the present compounds group having he structure: 
    PNG
    media_image3.png
    138
    177
    media_image3.png
    Greyscale
where R1 is OH or =O and R2 is the amino acid or peptide derivative. The prior art comprises the group: 
    PNG
    media_image4.png
    67
    105
    media_image4.png
    Greyscale
which is lacking the additional CH-group between C(O) and R2. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/            Primary Examiner, Art Unit 1623